Citation Nr: 1439722	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-01 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Basic eligibility to receive a transfer of educational benefits under Chapter 33, United States Code.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from January 2004 to January 2008 and in the Army beginning in January 2009.  The appellant is the Veteran's spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied basic eligibility for a transfer of educational benefits under Chapter 33, United States Code.

In March 2014, the Board remanded the case to the RO for additional development.  Following completion of the requested development, the case was returned to the Board for further review.  


FINDING OF FACT

The service department is not shown to have approved a request by the Veteran for a transfer of educational benefits. 


CONCLUSION OF LAW

The criteria for establishing basic eligibility for a transfer of educational benefits under Chapter 33, United States Code are not met.  38 U.S.C.A. §§ 3301, 3311, 3313, 3319 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.9550, 21.9570 (2013).  






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510. 

In this case, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. 

Legal Criteria and Analysis

The appellant asserts that she is entitled to a transfer from the Veteran of educational benefits under Chapter 33, United States Code.  She argues that as the spouse of the Veteran, she is eligible to receive the Chapter 33 benefits under the Post-9/11 GI Bill to which he was entitled.   

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38, U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009, and the regulations are now codified at 38 C.F.R. §§ 21.9500-21 .9770 (2013).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance under Chapter 33 and can transfer up to the full 36 months of his or her entitlement to a dependent.  38 C.F.R. §§ 21.9550, 21.9570.  A transferor may not transfer an amount of entitlement that is greater than the entitlement he or she has available at the time of transfer.  38 C.F.R. § 21.9570. 

The Chapter 33 provisions that pertain to the authority to transfer unused education benefits to family members are found in 38 U.S.C.A. § 3319 (West Supp. 2012).  An eligible individual is any member of the uniformed services who, at the time of the approval of the individual's request to transfer entitlement to educational assistance under this section, has completed at least (1) six years of service in the armed forces and enters into an agreement to serve at least four more years as a member of the uniformed services; or (2) the years of service as determined in regulations pursuant to subsection (j).  38 U.S.C.A. § 3319(b).  Further, an individual approved to transfer an entitlement to educational assistance under this section may transfer his entitlement to his spouse.  38 U.S.C.A. § 3319(c)(1). 

The appellant filed VA Form 22-1990E, Application for Family Member to Use Transferred Benefits, in August 2011, seeking to use the Veteran's Post-9/11 GI Bill (Chapter 33) education benefits through the "Transfer of Entitlement" program.  The RO then consulted records of the Department of Defense (DoD), because 38 U.S.C.A. § 3319 and 38 C.F.R. § 21.9570 provide that a decision as to transferability of Chapter 33 benefits rests with the service department and not VA.  Specifically, the RO requested verification of the Veteran's eligibility to benefits under the TOE (transfer of entitlement) program through the DoD records.  In response to requests made in August 2011 and October 2011, on "Veterans Information Solution" printouts, which are reflective of DoD data, there was "No Transfer of Entitlement Information."  It is also noted that the printouts indicated that the record contained therein had last been updated in January 2010, which if accurate would mean that the Veteran would not have met one of the eligibility requirements (i.e., at least six year of service) to transfer his education benefits to the appellant at that time.

In any case, following receipt of the appellant's substantive appeal statement in January 2012 that "proper forms" had "now" been sent and her application should be reconsidered, the RO again requested verification of the Veteran's eligibility to benefits under the TOE program through the DoD records.  A January 2012 "Veterans Information Solution" printout indicated that there was "No Transfer of Entitlement Information."  A last request was made via email correspondence in May 2012, when the RO inquired of the Army whether the Veteran had been approved to transfer his entitlement to his dependent, and if so, how many months of entitlement were transferred and what was the beginning date of the transfer.  The response was that the Veteran had not been approved to transfer his Post-9/11 GI Bill benefits to his dependents, and that if there were questions regarding a transfer request, contact information was provided.  In a supplemental statement of the case issued to the appellant in May 2014, she was notified of the Army's response and given the contact information if she had questions concerning a transfer request.   

In its initial decision in August 2011 denying the claim, and thereafter in October 2011, March 2012, January 2014, and May 2014, the RO explained that there was no proof that the Veteran had applied for the TOE program through the TEB website.  Service members must be approved through the TEB website before the VA can issue a certificate of eligibility.  The RO relied on DoD data, and informed the appellant that she may reapply for transferred benefits under Chapter 33 if the Veteran is approved to transfer his entitlement to her at a later date.  She was also informed that she should contact DoD directly for questions concerning the transfer of entitlement. 

In short, the record does not show that the appellant has submitted any evidence that the Veteran ever received approval from the service department of a transfer request for educational benefits on behalf of the appellant.  Moreover, there is no evidence that the Veteran has ever requested a transfer of educational benefits on the appellant's behalf that met the criteria at 38 C.F.R. § 21.9570(d).  The provisions of  38 U.S.C.A. § 3319 and 38 C.F.R. § 21.9570 indicate that the decision as to transferability of Chapter 33 benefits rests with the service department and not VA.  Consequently, the appellant has not presented evidence in support of her claim.  See 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim); Jones v. Shinseki, 23 Vet. App.  382, 391 (2009) ("Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim").  In this case, the Board makes no judgment on whether or not the Veteran has met the requirements in order to be eligible for the transfer of education benefits program, as that determination is solely the province of the service department to decide.  The Board's determination is predicated on whether or not the appellant has met the requirements of basic VA eligibility for receipt of a transfer of education benefits under Chapter 33; DoD's approval for the transfer of education benefits from the Veteran to the appellant is the first requirement. 

In summary, the service department is not shown to have approved a request from the Veteran for a transfer of educational benefits to the appellant.  The service  department's findings on such matters are conclusive and binding on VA.  See e.g., Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Thus, the appellant's only recourse lies within the relevant  service department, and not VA.  See e.g., Soria v. Brown,  118 F.3d 747,749 (Fed. Cir. 1997). 

For the foregoing reasons, the appellant is not eligible for a transfer of benefits under the Post-9/11 GI Bill.  Her claim for these benefits must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appeal seeking basic eligibility to receive a transfer of educational benefits under Chapter 33, United States Code, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


